Citation Nr: 1441343	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from June 1951 to March 1953.  The Veteran died in April 1992 and the appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 administrative decision issued by the RO in denying death pension benefits.  The appellant filed a notice of disagreement (NOD) in March 2013.  A statement of the case (SOC) was issued in November 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2013.  After the appellant submitted additional evidence in support of her appeal, a supplemental statement of the case (SSOC) was issued in August 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran served for more than 90 days during a period of war. 

3.  The appellant's countable income, after all allowable deductions, is shown to have exceeded the maximum annual pension rate for 2011 and 2012.  



 CONCLUSION OF LAW

The eligibility requirements for entitlement to VA death pension benefits are not met.  38 U.S.C.A. §§ 101, 1501, 1503, 1541, 1543 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.23, 3.102, 3.159, 3.262, 3.271, 3.273, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, it appears that a duty to assist letter was not issued until August 2013, after the initial adjudication of the claim in February 2012.  The United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2013 letter was issued, the Veteran's claim was readjudicated in an SOC issued in November 2013 and in a Supplemental SOC issued in August 2014.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  The record contains pertinent information regarding the appellant's income and monthly expenses during the appeal period. 

The Board notes that in addition to the Veteran's paper claims file, there is paperless, electronic file on Virtual VA, which is an electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of this electronic file, which includes statements, forms, and medical records submitted in support of the claims on appeal, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The appellant has not identified any additional evidence or information that is needed for a fair adjudication of the claim on appeal.  

For reasons expressed above and below, the Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

The appellant is seeking pension benefits as a result of the Veteran's nonservice-connected death.  She filed her claim in June 2011 (VA Form 21-534). 

Death pension is a benefit payable to a veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3(b)(4). 

In this case, review of the record reveals that the Veteran, who is now deceased, served from June 1951 to March 1953, during the Korean War era.  Therefore, the first of two criteria needed to establish basic entitlement to death pension benefits have been met.  See 38 C.F.R. § 3.34(b)(4). 

The Board must now consider whether the appellant meets the net worth requirements for income purposes.  In this regard, pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c). 

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

On the June 2011 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), the appellant reported having $16,373.00 in cash, with no additional assets or amounts listed for bank accounts, certificates of deposits, IRAs, Keogh Plans, stocks, bonds, mutual funds, or real property.  She also reported receiving $1,060.50 from Social Security, and $103.00 from the Carpenter's Pension and Trust Fund.  She reported having monthly expenses of $96.50 for Medicare, and $40.00 for medication.  

In February 2012, the RO determined that the appellant's income effective July 1, 2011, was $13,180.00, exceeding the maximum annual death pension limit of $7,933.00, set by law.  

In her February 2013, NOD, the appellant indicated that additional expenses were not considered to include: Blue Cross insurance premiums of $1,474 a year; Medicare medical insurance of $1,198 per year; and Medicare prescription drug plan charges of $501.00.  She also mentioned having expenses including property taxes of $700.00 a year, and excessive fire insurance of $1,190.00 a year.  She stated that these expenses alone brought her annual income from Social Security to $7,663, below the federal poverty level of $11,490.00 a year.  

In an August 2013 duty to assist letter, the appellant was requested to provide income and expense information for 2011 and 2012.  

On an eligibility verification form dated in September 2013, the appellant reported receiving monthly Social Security income of $1,117.90.  From June 2011 to June 2012, she indicated that she received no other income from any source.  From January to December 2012, she indicated that she received no other income from any source, aside from about $17.00 of interest and dividends.  She stated that her income changed in April 2011, when she stopped receiving Social Security benefits for handicapped son, as he was moved to a group house. 

In a Supplemental SOC issued in August 2014, the RO indicated that upon reviewing the new evidence, the appellant's annual income was $10,382.00, effective July 1, 2011.  She was informed that the limit for a surviving spouse with no dependents in 2011 was $7,933.00 and it was explained that her annual income ($10,382.00) for 2011 exceeded the maximum annual pension rate ($7,933.00) as set by law, so she was not entitled to nonservice-connected death pension benefits.  

It was noted that her income for VA purposes was $10,382.00 based on the following income and allowable expenses as of July 1, 2011: $12,726.00 Social Security ($1,060.50 monthly); $1,236.00 Annual Carpenters Pension ($103.00 monthly); $3,976.00 medical expenses; and $396.00 (+5% medical deductible).  It was explained that the medical expense deductible was calculated based on the standard/basic MAPR applied to you and your family.  It was further noted that when considering the medical expenses $750.00 was considered for transportation expenses, Medicare Part B premiums of $1,178.40, private medical insurance of $1,474.32, and Medicare Part D premiums of $573.60, were also considered.  She was informed that VA could not consider the following expenses you claimed when calculating you income for VA purposes as they are not considered medical expenses: taking out the garbage, shoveling snow and mowing lawn paid to your neighbors - $447.00; fire insurance - $1,190.00; property taxes - $700.00.  VA further explained that VA benefits are not connected in any way to the national poverty limit.

Because the Veteran served more than 90 days during a period of war, this case turns on whether the appellant meets the income requirements set forth in 38 C.F.R. §§ 3.23 and 3.24. 

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

As noted, basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  Effective December 1, 2008, the MAPR for a surviving spouse with no children was $7,933. See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. There was no cost of living increase for 2010 and, thus, the MAPR remained the same, i.e., $7,933, through December 1, 2010.  Effective December 1, 2011, the MAPR was $8,219.  Id. 

Income from Social Security Administration benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.

In this case, the RO has denied the appellant's claim on the basis that her income exceeds the limit allowable for entitlement to death pension benefits.  Considering the evidence of record in light of the applicable criteria, the Board finds that the appellant is entitled to death pension benefits from 2011 or 2012, based on information she has provided in her original June 2011 application and that provided subsequently.  

For the pertinent period extending from July 1, 2011, the appellant's annual income was $10,382.00, exceeding the maximum annual pension limit of $7,933.00 for 2011 as set by law, so she was not entitled to nonservice-connected death pension benefits.  Based on information provided by the appellant relating to her income and expenses for 2012, her annual income of $10,382.00, also exceeds the maximum annual pension limit of $8,219.00 for 2012 as set by law.  

As the appellant's countable income for the years 2011 through 2012 is in excess of the MAPR for these years, the Board finds that the appellant is not entitled to death pension benefits.  Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.



ORDER

The claim for VA death pension benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


